                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


DANIEL C. CALLAHAN,SR.,

              Plaintiff,

      V.                                                  CV 118-108


OFFICER YOLANDA MARTIN;
WARDEN PHILBIN; FNU SHELTON,
Deputy Warden of Care and Treatment;
FNU MCDOWELL,Unit Manager;
SHIFT SUPERVISOR;FNU TAYLOR,
Doctor; and JOHN/JANE DOE,
Safety Inspector,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiffs claims against Deputy Warden Shelton, the shift supervisor, Dr.

Taylor, and the safety inspector for failure to state a claim, and DISMISSES Deputy Warden
Shelton, the shift supervisor. Dr. Taylor, and the safety inspector from this case.

       Officer Martin shall have fourteen days following entry of this Order within which to

answer, move, or otherwise plead to Plaintiffs amended complaint. After the filing of the
first answer of a Defendant, the Court will enter a revised scheduling notice setting new case
deadlines.


        SO ORDERED this (P   day of February, 2019, at Augusta, Georgia.




                                                             JUDGE
                                 UNITEiySTATES DISTRICT COURT
                                               DISTRICT OF GEORGIA
